
	

113 S688 IS: To permanently extend the private mortgage insurance tax deduction.
U.S. Senate
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 688
		IN THE SENATE OF THE UNITED STATES
		
			April 9, 2013
			Ms. Stabenow (for
			 herself and Mr. Crapo) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To permanently extend the private mortgage insurance tax
		  deduction.
	
	
		1.Permanent extension of
			 deduction for mortgage insurance premiums
			(a)In
			 generalSubparagraph (E) of section 163(h)(3) of the Internal
			 Revenue Code of 1986 is amended by striking clause (iv).
			(b)Effective
			 dateThe amendment made by this section shall apply to amounts
			 paid or accrued after December 31, 2013, and to amounts properly allocable to
			 periods after such date.
			
